Complaint for superintending control considered November 21, 1974, and it is ordered that, pursuant to GCR 1963, 927(2), Local Court Rule 4.0 of the Genesee County Circuit Court be, and the same is, set aside for the reason that said court rule constitutes an invasion of the executive function under the division of power. Plaintiffs motion to waive filing fees in this Court is granted. Plaintiffs motion for a stay pending further order of this Court, her motion to renew that motion, and defendants’ motion for an extension of time and oral arguments, become thereby moot and the same are denied.